Exhibit 10.37

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is made as of the 30 day of
September, 2010 by and between DUKE SECURED FINANCING 2006, LLC, a Delaware
limited liability company (“Landlord”), and CIRRONET INC., a Georgia corporation
(“Tenant”).

W I T N E S S E T H:

WHEREAS, Duke Realty Limited Partnership (“DRLP”) and Tenant heretofore entered
into that certain Lease dated May 31, 2005 (the “Original Lease”); and

WHEREAS, DRLP heretofore assigned all of its interest under the Original Lease
to Landlord; and

WHEREAS, Landlord and Tenant heretofore entered into that certain First
Amendment to Lease dated January 18, 2007 (the “First Amendment”; the Original
Lease and the First Amendment being referred to hereinafter, collectively, as
the “Lease”) pursuant to which Tenant leases approximately 19,175 square feet of
space, located at 3079 Premiere Parkway, Suite 140, Duluth, Georgia 30097,
within The Business park at Sugarloaf, said space being more particularly
described therein (the “Leased Premises”); and

WHEREAS, Landlord and Tenant desire to amend the Lease to, among other things,
extend the Lease Term, which is scheduled to expire by the terms of the Lease on
February 28, 2011.

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration in hand paid by each party hereto to the
other, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto do hereby agree as follows:

1. Incorporation of Recitals and Definitions. The above recitals are hereby
incorporated into this Amendment as if fully set forth herein. All capitalized
terms used herein but undefined shall have the meaning as defined in the Lease.

2. Term. The Lease Term is hereby extended through and including February 28,
2015.

3. Minimum Annual Rent. Section 1.01(d) of the Lease is hereby modified to
reflect that commencing as of January 1, 2011 (the “Effective Date”), Minimum
Annual Rent shall be as follows:

 

January 1, 2011 – December 31, 2011

   $ 121,761.24   

January 1, 2012 – December 31, 2012

   $ 134,225.04   

January 1, 2013 – December 31, 2013

   $ 153,399.96   

January 1, 2014 – December 31, 2014

   $ 172,575.00   

January 1, 2015 – February 28, 2015

   $ 28,762.50   

4. Monthly Rental Installments. Section 1.01(e) of the Lease is hereby modified
to reflect that commencing as of the Effective Date, Monthly Rental Installments
shall be as follows:

 

January 1, 2011 – December 31, 2011

   $ 10,146.77   

January 1, 2012 – December 31, 2012

   $ 11,185.42   

January 1, 2013 – December 31, 2013

   $ 12,783.33   

January 1, 2014 – February 28, 2015

   $ 14,381.25   



--------------------------------------------------------------------------------

5. Subordination. Landlord and Tenant hereby acknowledge that the Building is
currently encumbered by a mortgage. Simultaneously with its execution of this
Amendment, Tenant shall execute a subordination, non-disturbance and attornment
agreement (the “SNDA”) in substantially the form attached hereto as Exhibit A.
Thereafter, Landlord shall use commercially reasonable efforts to obtain the
mortgagee’s signature on the SNDA.

6. Option to Extend.

(a) Previous Option. Tenant’s option to extend the Lease as set forth in
Section 1 of Exhibit E to the Lease is hereby deleted in its entirety and shall
be of no further force or effect.

(b) Grant and Exercise of Option. Provided that (i) no default has occurred and
is then continuing, (ii) the creditworthiness of Tenant is then reasonably
acceptable to Landlord, and (iii) Tenant originally named herein remains in
possession of and has been continuously operating in the entire Leased Premises
throughout the Lease Term, Tenant shall have one (1) option to extend the Lease
Term for one (1) additional period of three (3) years (the “Extension Term”).
The Extension Term shall be upon the same terms and conditions contained in the
Lease except (x) Tenant shall not have any further option to extend, (y) any
improvement allowances or other concessions applicable to the Leased Premises
under the Lease shall not apply to the Extension Term, and (z) the Minimum
Annual Rent shall be adjusted as set forth herein (“Rent Adjustment”). Tenant
shall exercise such option by delivering to Landlord, no later than one hundred
eighty (180) days prior to the expiration of the current Lease Term, written
notice of Tenant’s desire to extend the Lease Term. Tenant’s failure to properly
exercise such option shall be deemed a waiver of such option. If Tenant properly
exercises its option to extend, Landlord shall notify Tenant of the Rent
Adjustment no later than one hundred fifty (150) days prior to the commencement
of the Extension Term. Tenant shall be deemed to have accepted the Rent
Adjustment if it fails to deliver to Landlord a written objection thereto within
thirty (30) days after receipt thereof. If Tenant properly exercises its option
to extend, Landlord and Tenant shall execute an amendment to the Lease (or, at
Landlord’s option, a new lease on the form then in use for the Building)
reflecting the terms and conditions of the Extension Term within thirty
(30) days after Tenant’s acceptance (or deemed acceptance) of the Rent
Adjustment.

(c) Rent Adjustment. The Minimum Annual Rent for the Extension Term shall be an
amount equal to the greater of (i) one hundred two percent (102%) of the Minimum
Annual Rent per square foot for the period immediately preceding the applicable
Extension Term for the first twelve (12) months of the applicable Extension
Term, with an increase of two percent (2%) for each successive twelve (12) month
period of the Extension Term, or (ii) Minimum Annual Rent then being quoted by
Landlord to prospective renewing tenants of the Building for space of comparable
size and quality and with similar or equivalent improvements as are found in the
Building, and if none, then in similar buildings in the vicinity; provided,
however, that in no event shall the Minimum Annual Rent during the Extension
Term be less than the highest Minimum Annual Rent payable during the immediately
preceding term. The Monthly Rental Installments shall be an amount equal to
one-twelfth (1/12) of the Minimum Annual Rent for the Extension Term and shall
be paid at the same time and in the same manner as provided in the Lease.

7. Condition of Leased Premises. Tenant acknowledges and agrees that Tenant is
accepting possession of the Leased Premises for the extension term in “AS-IS”
condition and except as expressly provided herein, no free rent, moving
allowances, tenant improvement allowances or other financial concessions
contained in the Lease shall apply to the Lease Term, as extended hereby.

 

- 2 -



--------------------------------------------------------------------------------

8. Brokers. Except for Davidson Webster Associates, LLC representing Tenant,
whose commission shall be paid by Landlord, Landlord and Tenant each represents
and warrants to the other that neither party has engaged or had any
conversations or negotiations with any broker, finder or other third party
concerning the matters set forth in this Amendment who would be entitled to any
commission or fee based on the execution of this Amendment. Landlord and Tenant
each hereby indemnifies the other against and from any claims for any brokerage
commissions and all costs, expenses and liabilities in connection therewith,
including, without limitation, reasonable attorneys’ fees and expenses, for any
breach of the foregoing. The foregoing indemnification shall survive the
termination of the Lease for any reason.

9. Examination of Amendment. Submission of this instrument for examination or
signature to Tenant does not constitute a reservation or option, and it is not
effective until execution by and delivery to both Landlord and Tenant.

10. Incorporation. This Amendment shall be incorporated into and made a part of
the Lease, and all provisions of the Lease not expressly modified or amended
hereby shall remain in full force and effect. As amended hereby, the Lease is
hereby ratified and confirmed by Landlord and Tenant. To the extent the terms
hereof are inconsistent with the terms of the Lease, the terms hereof shall
control.

(SIGNATURES CONTAINED ON THE FOLLOWING PAGE)

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first set forth above.

 

Signed, sealed and delivered

as to Landlord, in the presence of:

    LANDLORD:    

 

DUKE SECURED FINANCING 2006, LLC, a

    Delaware limited liability company

 

    BY:   Duke Realty Limited Partnership, an Indiana Unofficial Witness      
limited partnership, its manager      

 

      By:  

Duke Realty Corporation, an Indiana

corporation, sole general partner

Notary Public                 By:  

/s/ J. Christopher Brown

        Name:  

J. Christopher Brown

        Title:  

Senior VP Georgia Operations

    Date:       Sept. 30, 2010                                    

Signed, sealed and delivered

as to Tenant, in the presence of:

    TENANT:    

 

CIRRONET INC., a Georgia corporation

 

      By:  

/s/ David M. Kirk

Unofficial Witness       Name:  

    David M. Kirk

      Title:  

    President

 

        Notary Public       Attest:  

/s/ Harley E Barnes III

      Name:  

    Harley E Barnes III

      Title:  

    Vice President

    Date:       Sept. 28, 2010                                    

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBORDINATION, NONDISTURBANCE

AND ATTORNMENT AGREEMENT

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (the “Agreement”)
is dated as of the      day of             , 2010, between Wachovia Bank,
National Association, a national banking association (“Lender”), and Cirronet
Inc., a Georgia corporation (“Tenant”).

RECITALS

A. Tenant is the tenant under a certain lease (the “Lease”) dated May 31, 2005,
as amended, with Duke Secured Financing 2006, LLC, a Delaware limited liability
company (“Landlord”) or its predecessor in interest, of premises described in
the Lease (the “Premises”) located in a certain office building/warehouse known
as 3079 Premiere Parkway, Suite 140, Duluth, Georgia 30097, located in The
Business Park at Sugarloaf and more particularly described in Exhibit A attached
hereto and made a part hereof (such office building/ warehouse, including the
Premises, is hereinafter referred to as the “Property”).

B. This Agreement is being entered into in connection with a mortgage loan (the
“Loan”) being made by Lender to Landlord, to be secured by, among other things:
(a) a first mortgage, deed of trust or deed to secure debt on and of the
Property (the “Mortgage”) to be recorded with the registry or clerk of the
county in which the Property is located; and (b) a first assignment of leases
and rents on the Property (the “Assignment of Leases and Rents”) to be recorded.
The Mortgage and the Assignment of Leases and Rents are hereinafter collectively
referred to as the “Security Documents”.

C. Tenant acknowledges that Lender will rely on this Agreement in making the
Loan to Landlord.

AGREEMENT

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Tenant agrees that the Lease is and shall be subject and subordinate to the
Security Documents and to all present or future advances under the obligations
secured thereby and all renewals, amendments, modifications, consolidations,
replacements and extensions of the secured obligations and the Security
Documents, to the full extent of all amounts secured by the Security Documents
from time to time. Said subordination is to have the same force and effect as if
the Security Documents and such renewals, modifications, consolidations,
replacements and extensions thereof had been executed, acknowledged, delivered
and recorded prior to the Lease, any amendments or modifications thereof and any
notice thereof.

2. Lender agrees that, if the Lender exercises any of its rights under the
Security Documents, including an entry by Lender pursuant to the Mortgage or a
foreclosure of the Mortgage, Lender shall not disturb Tenant’s right of quiet
possession of the Premises under the terms of the Lease so long as Tenant is not
in default beyond any applicable grace period of any term, covenant or condition
of the Lease.



--------------------------------------------------------------------------------

3. Tenant agrees that, in the event of a foreclosure of the Mortgage by Lender
or the acceptance of a deed in lieu of foreclosure by Lender or any other
succession of Lender to fee ownership, Tenant will attorn to and recognize
Lender as its landlord under the Lease for the remainder of the term of the
Lease (including all extension periods which have been or are hereafter
exercised) upon the same terms and conditions as are set forth in the Lease, and
Tenant hereby agrees to pay and perform all of the obligations of Tenant
pursuant to the Lease.

4. Tenant agrees that, in the event Lender succeeds to the interest of Landlord
under the Lease, Lender shall not be:

(a) liable for any act or omission of any prior Landlord (including, without
limitation, the then defaulting Landlord), or

(b) subject to any defense or offsets which Tenant may have against any prior
Landlord (including, without limitation, the then defaulting Landlord), or

(c) bound by any payment of rent or additional rent which Tenant might have paid
for more than one month in advance of the due date under the Lease to any prior
Landlord (including, without limitation, the then defaulting Landlord), or

(d) bound by any obligation to make any payment to Tenant which was required to
be made prior to the time Lender succeeded to any prior Landlord’s interest, or

(e) accountable for any monies deposited with any prior Landlord (including
security deposits), except to the extent such monies are actually received by
Lender, or

(f) bound by any surrender, termination, amendment or modification of the Lease
made without the consent of Lender.

5. Tenant agrees that, notwithstanding any provision hereof to the contrary, the
terms of the Mortgage shall continue to govern with respect to the disposition
of any insurance proceeds or eminent domain awards, and any obligations of
Landlord to restore the real estate of which the Premises are a part shall,
insofar as they apply to Lender, be limited to insurance proceeds or eminent
domain awards received by Lender after the deduction of all costs and expenses
incurred in obtaining such proceeds or awards.

6. Tenant hereby agrees to give to Lender copies of all notices of Landlord
default(s) under the Lease in the same manner as, and whenever, Tenant shall
give any such notice of default to Landlord, and no such notice of default shall
be deemed given to Landlord unless and until a copy of such notice shall have
been so delivered to Lender. Lender shall have the right to remedy any Landlord
default under the Lease, or to cause any default of Landlord under the Lease to
be remedied, and for such purpose Tenant hereby grants Lender such additional
period of time as may be reasonable to enable Lender to remedy, or cause to be
remedied, any such default in addition to the period given to Landlord for
remedying, or causing to be remedied, any such default. Tenant shall accept
performance by Lender of any term, covenant, condition or agreement to be
performed by Landlord under the Lease with the same force and effect as though
performed by Landlord. No Landlord default under the Lease shall exist or shall
be deemed to exist (i) as long as Lender, in good faith, shall have commenced to
cure such default within the above referenced time period and shall be
prosecuting the same to completion with reasonable diligence, subject to force
majeure, or (ii) if possession of the Premises is required in order to cure such
default, or if such default is not susceptible of being cured by Lender, as long
as Lender, in good faith, shall have notified Tenant that Lender intends to
institute proceedings under the Security Documents, and, thereafter, as long as
such proceedings shall have been instituted and shall be prosecuted with
reasonable diligence. In the event of the termination of the Lease by reason of
any default thereunder by Landlord, upon Lender’s written request, given within
thirty (30) days after any such termination, Tenant, within fifteen (15) days
after receipt of such request, shall execute and deliver to Lender or its
designee or nominee a new lease of the Premises for the remainder of the term of
the Lease upon all of the terms, covenants and conditions of the Lease. Lender
shall have the right, without Tenant’s consent, to foreclose the Mortgage or to
accept a deed in lieu of foreclosure of the Mortgage or to exercise any other
remedies under the Security Documents.



--------------------------------------------------------------------------------

7. Tenant hereby consents to the Assignment of Leases and Rents from Landlord to
Lender in connection with the Loan. Tenant acknowledges that the interest of the
Landlord under the Lease is to be assigned to Lender solely as security for the
purposes specified in said assignments, and Lender shall have no duty, liability
or obligation whatsoever under the Lease or any extension or renewal thereof,
either by virtue of said assignments or by any subsequent receipt or collection
of rents thereunder, unless Lender shall specifically undertake such liability
in writing or unless Lender or its designee or nominee becomes, and then only
with respect to periods in which Lender or its designee or nominee becomes, the
fee owner of the Premises. Tenant agrees that upon receipt of a written notice
from Lender of a default by Landlord under the Loan, Tenant will thereafter, if
requested by Lender, pay rent to Lender in accordance with the terms of the
Lease.

8. The Lease shall not be assigned by Tenant, modified, amended or terminated
(except a termination that is permitted in the Lease without Landlord’s consent)
without Lender’s prior written consent in each instance.

9. Any notice, election, communication, request or other document or demand
required or permitted under this Agreement shall be in writing and shall be
deemed delivered on the earlier to occur of (a) receipt or (b) the date of
delivery, refusal or nondelivery indicated on the return receipt, if deposited
in a United States Postal Service Depository, postage prepaid, sent certified or
registered mail, return receipt requested, or if sent via a recognized
commercial courier service providing for a receipt, addressed to Tenant or
Lender, as the case may be, at the following addresses:

 

If to Tenant:    Cirronet Inc.    3079 Premiere Parkway, Suite 140    Duluth,
Georgia 30097 with a copy to:    RF Monolithics, Inc.    Attn.: Buddy Barnes   
4441 Sigma Road    Dallas, Texas 75244 If to Lender:    Wachovia Bank, National
Association    Commercial Real Estate Services    8739 Research Drive URP - 4,
NC 1075    Charlotte, North Carolina 28262    Attention: Portfolio Management
with a copy to:    Kilpatrick Stockton LLP    Hearst Tower, Suite 2500    214
North Tryon Street    Charlotte, North Carolina 28202    Attention: John
Nicholas Suhr, Jr., Esq.



--------------------------------------------------------------------------------

10. The term “Lender” as used herein includes any successor or assign of the
named Lender herein, including without limitation, any co-lender at the time of
making the Loan, any purchaser at a foreclosure sale and any transferee pursuant
to a deed in lieu of foreclosure, and their successors and assigns, and the
terms “Tenant” and “Landlord” as used herein include any successor and assign of
the named Tenant and Landlord herein, respectively; provided, however, that such
reference to Tenant’s or Landlord’s successors and assigns shall not be
construed as Lender’s consent to any assignment or other transfer by Tenant or
Landlord.

11. If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect, and
shall be liberally construed in favor of Lender.

12. Neither this Agreement nor any of the terms hereof may be terminated,
amended, supplemented, waived or modified orally, but only by an instrument in
writing executed by the party against which enforcement of the termination,
amendment, supplement, waiver or modification is sought.

This Agreement shall be construed in accordance with the laws of the state of in
which the Property is located.

The person executing this Agreement on behalf of Tenant is authorized by Tenant
to do so and execution hereof is the binding act of Tenant enforceable against
Tenant.

Witness the execution hereof [under seal] as of the date first above written.

 

LENDER: WACHOVIA BANK, NATIONAL ASSOCIATION By:  

 

  Name:   Title: TENANT: CIRRONET INC., a Georgia corporation By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

The undersigned Landlord hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement.

 

LANDLORD:

DUKE SECURED FINANCING 2006, LLC,

a Delaware limited liability company

By:   Duke Realty Limited Partnership, an Indiana   limited partnership, its
sole member   By:   Duke Realty Corporation, its sole     general partner    
By:  

 

      Name:       Title:

STATE OF NORTH CAROLINA

COUNTY OF MECKLENBURG

I certify that the following person(s) personally appeared before me this day,
and (I have personal knowledge of the identity of the principal(s)) (I have seen
satisfactory evidence of the principal’s identity, by a current state or federal
identification with the principal’s photograph in the form of a
                                        ) (a credible witness has sworn to the
identity of the principal(s)); each acknowledging to me that he or she
voluntarily signed the foregoing document for the purpose stated therein and in
the capacity indicated:                                          
                       .

 

Date:             , 2010  

 

  Notary Public   Print Name:  

 

 

  My Commission Expires:  

 

[OFFICIAL SEAL]    



--------------------------------------------------------------------------------

 

STATE OF                              )            )    SS. COUNTY OF  
                           )   

On                                         , 2010 personally appeared the
above-named                                         , the
                                        , of Cirronet Inc. and acknowledged the
foregoing to be the free act and deed of said corporation, before me.

 

 

Notary Public   My commission expires:  

 

 

STATE OF GEORGIA       )          )    SS. COUNTY OF GWINNETT   )   

On                                         , personally appeared the above-named
                                        , the
                                        , of Duke Realty Corporation, sole
general partner of Duke Realty Limited Partnership, sole member of Duke Secured
Financing 2006, LLC, and acknowledged the foregoing to be the free act and deed
of said corporation, before me.

 

 

Notary Public   My commission expires:  

 



--------------------------------------------------------------------------------

GUARANTOR CONSENT

The capitalized terms of this Guarantor Consent shall have the meaning as
defined in the Second Amendment to Lease (the “Second Amendment”) to which this
Guarantor Consent is attached, unless otherwise defined. The undersigned, being
the Guarantor of the Lease under that certain Unconditional Guaranty of Lease
from Guarantor dated January 18, 2007, hereby consents to the Second Amendment,
and acknowledges and reaffirms that the Guaranty is in full force and effect as
it relates to the Lease, as amended by the Second Amendment.

 

    GUARANTOR:     RF MONOLITHICS, INC., a Delaware corporation Date: Sept. 28,
2010                         By:  

/s/ David M. Kirk

    Name:  

      David M. Kirk

    Title:  

      President and CEO

    Attest:  

/s/ Harley E Barnes III

    Name:  

      Harley E Barnes III

    Title:  

      CFO